Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34    Desc: Main
                           Document Page 1 of 9


                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF PUERTO RICO

  IN THE MATTER OF:                        CASE NO: 20-01021 ESL
  ROBERT XAVIER BAEZ ORTIZ
  Debtor(s)                                CHAPTER 13


             NOTICE OF PRE-CONFIRMATION MODIFICATION OF PLAN
                             DATED MAY 27, 2020


 TO THE HONORABLE COURT:


       COME(S) NOW, debtor(s) through the undersigned attorney and
 respectfully state(s), allege(s) and pray(s) as follows:


       Debtor is submitting an amended plan dated May 27, 2020
 with this Notice.


       The   purpose   of   the   amendment   is   to   amend   the   following
 section: 2.1, 3.1, 3.5 and 8.


       Dates for meeting of creditors, for filing claims and for
 hearing of confirmation are to be notified or have been by the
 Trustee of this case.


       WHEREFORE, it is respectfully requested from this Honorable
 Court to: ORDER THE CONFIRMATION OF DEBTOR(S) AMENDED PLAN Dated
 May 27, 2020; ACCORDINGLY.




                                       1
Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34   Desc: Main
                           Document Page 2 of 9


                                    NOTICE

 Within fourteen (14) days after service as evidence by the
 certification, and an additional three (3) days pursuant to Fed.
 R Bank P. 9006(f) if you were served by mail, any party against
 whom this paper has been served, or any other party to the
 action who objects to the relief sought herein, shall serve and
 file an objection or other appropriate response to this paper
 with the Clerk's office of the U.S Bankruptcy Court for the
 District of Puerto Rico. If no objection or other response is
 fled within the time allowed herein, the objection will be
 deemed unopposed and may be granted unless: (1) the requested
 relief is forbidden by law. (2) The requested relief is against
 public policy; or (3) in the opinion of the Court, the interest
 of justice requires otherwise. If you file a timely response,
 the court may-in its discretion-schedule a hearing.

       I CERTIFY that a copy of this motion was filed with the
 clerk of the Court using the CM/ECF system which will send
 notification of the same to all interested parties who timely
 filed its proof of claim and to all CM/ECF system participants
 including to standing chapter 13 trustee Mr. Alejandro Oliveras-
 Rivera, Chapter 13 Trustee, Po Box 9024062 San Juan, PR 00902-
 4062.

 Respectfully Submitted

 In San Juan, Puerto Rico this 27 day of May, 2020


                                           JAIME RODRÍGUEZ LAW OFFICE, PSC
                                           Attorney for Petitioner(s)
                                           Urb. Rexville
                                           BB 21 Calle 38
                                           Bayamón, PR 00956
                                           Tel: (787)797-4174
                                           Fax: (787) 730-5454
                                           bayamonlawoffice@yahoo.com


                                           ELECTRONICALLY FILED
                                           S/ Jaime Rodríguez-Pérez,
                                           USDC- PR 221011


                                       2
         Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34                                                                Desc: Main
                                    Document Page 3 of 9                                                                                                     5/27/20 11:22AM

                                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                                    FOR THE DISTRICT OF PUERTO RICO

 In Re:                                                                                Case No.: 20-01021 ESL
 ROBERT XAVIER BAEZ ORTIZ
                                                                                       Chapter 13
 xxx-xx-8311
                                                                                            Check if this is a pre-confirmation amended plan

                                                                                            Check if this is a post confirmation amended plan
                                                                                            Proposed by:
 Puerto Rico Local Form G                                                                             Debtor(s)
                                                                                                      Trustee
                                                                                                      Unsecured creditor(s)
 Chapter 13 Plan dated                       May 27, 2020            .
                                                                                            If this is an amended plan, list below the sections of the plan that have
                                                                                            been changed.
                                                                                            2.1, 3.1, 3.5 and 8



PART 1: Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one. The headings contained in this plan are inserted for reference purposes only and shall
                           not affect the meaning or interpretation of this plan.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection
                           to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
                           Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
                           See Bankruptcy Rule 3015. In addition, you must file a timely proof of claim in order to be paid under this plan, unless ordered
                           otherwise.

                           If a claim is withdrawn by a creditor or amended to an amount less than the amount already disbursed under the plan on
                           account of such claim: (1) The trustee is authorized to discontinue any further disbursements to related claim; (2) The sum
                           allocated towards the payment of such creditor’s claim shall be disbursed by the trustee to Debtor’s remaining creditors.
                           (3) If such creditor has received monies from the trustee (Disbursed Payments), the creditor shall return funds received in
                           excess of the related claim to the trustee for distribution to Debtor’s remaining creditors. (4) If Debtor has proposed a plan
                           that repays his or her creditors in full, funds received in excess of the related claim shall be returned to the Debtor.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not
                           the plan includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1         A limit on the amount of a secured claim, set out in Section 3.2, which may result in                    Included                     Not Included
             a partial payment or no payment at all to the secured creditor
 1.2         Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                      Included                     Not Included
             set out in Section 3.4.
 1.3         Nonstandard provisions, set out in Part 8.                                                               Included                     Not Included


PART 2: Plan Payments and Length of Plan

2.1          Debtor(s) will make payments to the trustee as follows:

        PMT Amount                              Period(s)                   Period(s) Totals                                  Comments
                $275.00                        41 months                              $11,275.00
         Subtotals                             41 months             total plan base $11,275.00

Puerto Rico Local Form                                                           Chapter 13 Plan                                                      Page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34                                                                    Desc: Main
                                    Document Page 4 of 9                                                                                                         5/27/20 11:22AM



 Debtor                ROBERT XAVIER BAEZ ORTIZ                                                                Case number       20-01021


Insert additional lines if needed

             If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
             payments to creditors specified in this plan.

2.2          Regular payments to the trustee will be made from future income in the following manner:

             Check all that apply
                    Debtor(s) will make payments pursuant to a payroll deduction order.
                    Debtor(s) will make payments directly to the trustee.
                    Other (specify method of payment):

2.3          Income tax refunds:

             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the return and
             will comply with 11 U.S.C. § 1325(b)(2). If the Debtor(s) need(s) to use all or a portion of such “Tax Refunds,” Debtor(s) shall seek court
             authorization prior to any use thereof.

2.4          Additional payments:

             Check one.
                     None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

PART3: Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                     The Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                     by the trustee or directly by the Debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full
                     through disbursements by the trustee, with interest, if any, at the rate stated, pro-rated unless a specific amount is provided
                     below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below as to the current installment payment and arrearage. In
                     the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. If relief from the automatic stay is
                     ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this
                     paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan. The
                     final column includes only payments disbursed by the trustee rather than by the Debtor(s).

 Name of Creditor              Collateral                            Current installment       Amount of            Interest rate on   Monthly PMT on       Estimated
                                                                     payments                  arrearage (if any)   arrearage          arrearage            total
                                                                     (including escrow)                             (if any)                                payments by
                                                                                                                                                            trustee
                                                                                               $1,203.60
 COOP                                                                                          (pre-petition);$
 ROOSEVELT                     2013 TOYOTA                                                     802.40
 ROADS                         CAMRY L                                          $373.00        (post-petition)                                                    $2,006.00
                                                                     Disbursed by:
                                                                        Trustee                                                 Months Starting on Plan Month
                                                                        Debtor(s)
 TOYOTA
 FINANCIAL                     2019 TOYOTA
 SERVICES                      TACOMA                                           $677.37
                                                                     Disbursed by:
                                                                        Trustee                                                 Months Starting on Plan Month
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

Puerto Rico Local Form G (LBF-G)                                                           Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
         Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34                                                        Desc: Main
                                    Document Page 5 of 9                                                                                             5/27/20 11:22AM



 Debtor                ROBERT XAVIER BAEZ ORTIZ                                                Case number        20-01021


                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien Avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The Debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The Debtor(s)
                     request that upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the
                     stay under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will
                     be treated in Part 5 below.

 Name of creditor                                                             Collateral
 FREEDOM ROAD FINANCIAL                                                       MOTORCYCLE 2018 KTM
 COOP ROOSEVELT ROADS                                                         SAVINGS AND SHARES

Insert additional claims as needed.


3.6          Pre-confirmation adequate protection monthly payments (“APMP”) to be paid by the trustee.

                  Payments pursuant to 11 USC §1326(a)(1)(C):

               Name of secured creditor                              $ Amount of APMP                                      Comments


 -NONE-

             Insert additional claims as needed.

             Pre-confirmation adequate protection payments made through the plan by the trustee are subject to the corresponding statutory fee.

3.7          Other secured claims modifications.

             Check one.

                          None. If “None” is checked, the rest of § 3.7 need not be completed or reproduced.

PART 4: Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may vary during the term of the plan, nevertheless are estimated for confirmation purposes to be
             10 % of all plan payments received by the trustee during the plan term.

4.3          Attorney’s fees

             Check one.



Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34                                                        Desc: Main
                                    Document Page 6 of 9                                                                                             5/27/20 11:22AM



 Debtor                ROBERT XAVIER BAEZ ORTIZ                                                    Case number     20-01021

               Flat Fee: Attorney for Debtor(s) elect to be compensated as a flat fee for their legal services, up to the plan confirmation, according to
             LBR 2016-1(f).

OR

                Fee Application: The attorneys’ fees amount will be determined by the court, upon the approval of a detailed application for fees and
             expenses, filed not later than 14 days from the entry of the confirmation order.

                              Attorney’s fees paid pre-petition:                                                              $ 200.00
                              Balance of attorney’s fees to be paid under this plan are estimated to be:                      $ 3,800.00
                              If this is a post-confirmation amended plan, estimated attorney’s fees:                         $

4.4          Priority claims other than attorney’s fees and those treated in §§ 4.5, 4.6

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

                          The Trustee shall pay in full all allowed claims entitled to priority under §507, §1322(a)(2), estimated in $3,321.17

              Name of priority creditor                                                      Estimate amount of claim to be paid
              INTERNAL REVENUE SERVICE                                                       $3,321.17

Insert additional claims as needed.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



4.6          Post confirmation property insurance coverage
             Check one.
                      None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.

PART 5: Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one option is checked, the option
             providing the largest payment will be effective.

      Check all that apply.

                The sum of $         .
                      % of the total amount of these claims, an estimated payment of $        .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.
                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $             .

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims.
             Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

PART 6: Executory Contracts and Unexpired Leases


Puerto Rico Local Form G (LBF-G)                                               Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
         Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34                                                    Desc: Main
                                    Document Page 7 of 9                                                                                         5/27/20 11:22AM



 Debtor                ROBERT XAVIER BAEZ ORTIZ                                               Case number      20-01021

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts and
             unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



PART 7: Vesting of Property of the Estate & Plan Distribution Order

7.1        Property of the estate will vest in the Debtor(s) upon
      Check the appliable box:
            Plan confirmation.
            Entry of discharge.
            Other:

7.2          Plan distribution by the trustee will be in the following order:
             (The numbers below reflect the order of distribution; the same number means prorated distribution among claims with the same number.)

             1. Distribution on Adequate Protection Payments (Part 3, Section 3.6)
             1. Distribution on Attorney’s Fees (Part 4, Section 4.3)
             1. Distribution on Secured Claims (Part 3, Section 3.1) – Current contractual installment payments
             2. Distribution on Post Confirmation Property Insurance Coverage (Part 4, Section 4.6)
             2. Distribution on Secured Claims (Part 3, Section 3.7)
             2. Distribution on Secured Claims (Part 3, Section 3.1) – Arrearage payments
             3. Distribution on Secured Claims (Part 3, Section 3.2)
             3. Distribution on Secured Claims (Part 3, Section 3.3)
             3. Distribution on Secured Claims (Part 3, Section 3.4)
             3. Distribution on Unsecured Claims (Part 6, Section 6.1)
             4. Distribution on Priority Claims (Part 4, Section 4.4)
             5. Distribution on Priority Claims (Part 4, Section 4.5)
             6. Distribution on Unsecured Claims (Part 5, Section 5.2)
             6. Distribution on Unsecured Claims (Part 5, Section 5.3)
             7. Distribution on General Unsecured claims (Part 5, Section 5.1)

             Trustee’s fees are disbursed before each of the distributions above described pursuant to 28 U.S.C. § 586(e)(2).

PART 8: Nonstandard Plan Provisions

8.1          Check "None" or list the nonstandard plan provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

Each paragraph below must be numbered and labeled in boldface type, and with a heading stating the general subject matter of the
paragraph.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 8.2 This Section modifies LBF-G, Part 2, Section 2.3: Income Tax Refunds to be used to fund the plan:

 Tax refunds will be devoted each year, as periodic payments, to fund the plan until the plan's completion. The tender of such
 payments shall deem the plan modified by such amount, increasing the base without the need of further Notice, Hearing or Court
 Order. If the Debtor(s) need(s) to the use all or portion of such "Tax Refunds", Debtor(s) shall seek Court's authorization prior to any
 use of funds.

 8.3 This Section modifies LBF-G, Part 3, Sections 3.1, 3.3, 3.4 & 3.7 : Retention of Lien :

 The lien holder of any allowed secured claim provided for by the plan in its Part 3, will retain its lien according to the terms and
 conditions provided by 11 USC 1325 (a)(5)(B)(i)(I) & (II).


Puerto Rico Local Form G (LBF-G)                                           Chapter 13 Plan                                                Page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34                                             Desc: Main
                                    Document Page 8 of 9                                                                                  5/27/20 11:22AM



 Debtor                ROBERT XAVIER BAEZ ORTIZ                                        Case number       20-01021

 8.4 This Section modifies LBF-G, Part 3, Section 3.5

 Debtor will be applied savings and shares to debtor loan payoff balance (claim 6).

 8.5 This Provision Supplements Part 3 to provide for the Lifting of the 362(a) Stay:

 Debtor consents the relief from automatic stay in favor of Freedom Road Financial related to motorcycle 2018 KTM 690 Duke.
 Debtor's instructs to the trustee do not distribute payments to creditor's Freedom Road Financial as secured, without prejudice for
 creditor to amend its claim and recover as unsecured creditor if a deficiency arises.


Insert additional lines as needed.

PART 9: Signature(s)


       /s/ JAIME RODRIGUEZ PEREZ                                      Date   May 27, 2020
       JAIME RODRIGUEZ PEREZ
       Signature of Attorney of Debtor(s)

       /s/ ROBERT XAVIER BAEZ ORTIZ                                   Date       May 27, 2020
       ROBERT XAVIER BAEZ ORTIZ



By filing this document, the attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this chapter 13 plan are identical to those contained in Local Form G (LBF-G), other than any
nonstandard provisions included in Part 8.




Puerto Rico Local Form G (LBF-G)                                     Chapter 13 Plan                                               Page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
       Case:20-01021-ESL13 Doc#:20 Filed:05/27/20 Entered:05/27/20 11:25:34   Desc: Main
                                  Document Page 9 of 9

                                  MASTER ADDRESS LIST
   }
   b
   k
   1
   {
   C
   r
   e
   d
   i
   t
   o
   A
   s
   M
   a
   x




ROBERT XAVIER BAEZ ORTIZ          PLANET FITNESS
1449 CALLE ESTRELLA               4 LIBERTY LANE WEST
COND BAYOLA                       HAMPTON, NH 03842
APT A 203
SAN JUAN, PR 00907

JAIME RODRIGUEZ PEREZ             PLANET FITNESS
HATILLO LAW OFFICE                1511 AVE PONCE DE LEON
PO BOX 678                        STE 1
HATILLO, PR 00659                 SAN JUAN, PR 00909



BANCO POPULAR                     SYNCB/CAR CARE
PO BOX 3228                       PO BOX 965001
SAN JUAN, PR 00936                ORLANDO, FL 32896




BANCO POPULAR                     TOYOTA FINANCIAL SERVICES
PO BOX 362708                     PO BOX 366251
SAN JUAN, PR 00936-2708           SAN JUAN, PR 00936




BANCO POPULAR PR
PO BOX 362708
SAN JUAN, PR 00936-2708




COOP ROOSEVELT ROADS
P O BOX 31
FAJARDO, PR 00738-0031




DTOP
BOX 41269
MINILLAS STATION
SAN JUAN, PR 00940-1269



FREEDOMROAD FINANCIAL
1515 E 22ND ST SUITE 100W
OAK BROOK, IL 60523




INTERNAL REVENUE SERVICE
PO BOX 7317
PHILADELPHIA, PA 19101-7317
